TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 22, 2020



                                      NO. 03-19-00362-CV


  The Franklin Center for Government and Public Integrity and Jon Cassidy, Appellants

                                                 v.

                             University of Texas System, Appellee




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
           REVERSED AND RENDERED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on April 26, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the judgment. Therefore, the Court reverses the trial court’s judgment and renders judgment that

the documents identified on the University of Texas System’s privilege log, as redacted and

exclusive of information withheld pursuant to Texas Government Code sections 552.117 and

552.137 and Texas Health and Safety Code section 81.046, are not excepted from disclosure

under the Public Information Act and must be disclosed as public information. The University of

Texas System shall pay all costs relating to this appeal, both in this Court and in the court below.